        Case 3:18-cv-01930-SI             Document 38    Filed 12/13/18        Page 1 of 3




                                                                FILED13 DEC '1815:38USDC·ORP



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON

                                     PORTLAND DNISION




        Plaintiff(s),                               Case No:

  vs.

r~,.Joh ~""'-<          /l;j, vt/ 'j"' ( ,vvo~•-\ '" '----; -t f- c, \
        Defendant(s).


    NoT t Cf or- £rz /vi. o\JA l                               .p u,(_ .J v1~-,,N T T 0
   2-- c5       v 5 c_             j J <f</(o         ;-/t__ E- !)         1   v
 (ld_vL T/Vt1/V?.(f(f (~vNT--:                              {'du IC (              C)jJ

  /?_   /1 L /2. o                 /cf.




  Dated: / L /(· ) / 2        Cl   I~
            (/
                    Case 3:18-cv-01930-SI                                    Document 38                         Filed 12/13/18   Page 2 of 3
•



                                    IN THE CIRCUIT COURT OF THE STATE OF OREGON
                                                                 FOR MULTNOMAH COUNTY
                                                                                                            ) Case # 18LT16339
    URBAN HOUSING DEVELOPMENT, LLC.                                                                         )
    V.                                                                                                      ) NOTICE OF REMOVAL
    William Kinney Jr.                                                                                      ) PURSUANT TO 28 USC § 1446
    Julie AM Kinney                                                                                         )
    And ALL OTHERS                                                                                          )
    ----- ----- ----- --- --- -- -- --- -----... ----- ------. -- ------ ---- ------- --- ------- ---------- )
                                                                                                            )
    Julie Metcalf Kinney,                                                                                   )
    William Kinney Jr,                                                                                      )
    Counter-Plainitiff(s),                                                                                  )
    And,                                                                                                    )
    William X Nietzche (solely as trustee for                                                               )
    KRME International Trust),                                                                              )
    Third-party Intervenor,                                                                                 )
    V.                                                                                                      )                                                 ~
                                                                                                                                                              ?
                                                                                                                                                                          (:~~
    URBAN HOUSING DEVELOPMENT LLC,                                                                          )                                   C   .~'!:_~
                                                                                                                                                :;·.,.
                                                                                                                                                              ,.P ..
    Roman Ozeruga,                                                                                          )                                                     0
                                                                                                                                                    ~             ,.J;J
    Mark G. Passanante,                                                                                     )                                        ....
                                                                                                                                                    .:-...


    Counter-Defendants.                                                                                     )


                                              NOTICE OF REMOVAL
            Counter-plaintiffs hereby gives notice of removal pursuant to 28 US. Code§ 1446 and rule
            11 of the Federal Rules of Civil Procedure, stating in support:

            1. Counter-plaintiff filed a verified federal complaint which is pending regarding the same
               set oflaw and facts as pertaining to this matter.
            2. The case# to said verified complaint is 3:18-cv-01930-SL

            3. Counter-defendant Urban Housing Development has submitted an appearance in federal
               court regarding said verified complaint.

            4. This court lacks subject matter jurisdiction.

            WHEREFORE, Counter-Plaintiff prays this court will grant Counter-Plaintiffs extension of
            time of (60) days.


            ///Ill////

                                                                NOTICE OF REMOVAL - Page I of 2
    Case 3:18-cv-01930-SI         Document 38        Filed 12/13/18   Page 3 of 3




RESPECTFULLY DATED this           / 70::::: day of December, 2018.


              By · l(,!·] fL:,ni,,c, .(t
              Julie /An~jMetcalf 11,inney
              In Si?lo Ptoprio, In Proper PeTSona,
              Sui Heredes, Sui Juris [Prose]




                             NOTICE OF REMOVAL - Page 2 of2
